Citation Nr: 0722493	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and if so, whether entitlement to 
service connection for PTSD is warranted. 

2.  Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970, including service in Korea from October 27, 1967 to 
January 14, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

A hearing was held in August 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.  
At the hearing, the veteran and his representative withdrew 
claims of entitlement to service connection for impaired 
breathing with nasal problems, numbness and fatigue/impaired 
sleep from appellate consideration.   


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO 
denied the veteran's claim for service connection for a 
mental condition to include PTSD.

2.  Evidence added to record since the RO's April 2003 
decision is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for PTSD.

3.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

4.  The post-service evidence of record does not contain a 
diagnosis of diabetes mellitus, Type II. 


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2005); 38 
C.F.R. §§ 3.156, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2005); 38 C.F.R. §§ 3.104, 3.156 (2006).

3.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

4.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may such be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
July 2002 (PTSD), November 2003 (general VCAA provisions); 
January 2004 (PTSD), and April 2004 (diabetes mellitus) prior 
to the initial adjudication of the claims in April 2003 
(PTSD) and June 2004 (diabetes mellitus). 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board realizes these letters did not indicate that new 
and material evidence was first required to reopen his claim 
for PTSD, as it was the subject of a prior final denial in an 
April 2003 rating action.  However, since the decision finds 
that new and material evidence has been submitted to reopen a 
claim for service connection for PTSD, further development 
with regard to VA's duties to notify and assist as to the 
claim to reopen would serve no useful purpose.  In this 
regard, as the determination to reopen this appeal 
constitutes a full grant of that portion of the claim, there 
is no reason to belabor the impact of Kent v Nicholson, 20 
Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless. A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 

In this case, the RO informed the veteran in the 2002, 2003 
and 2004 VCAA letters about the information and evidence that 
is necessary to substantiate the service connection claims at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claims.



To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the April 2003, and June 2004 rating 
decisions and statement of the case (SOC) issued in May 2005 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.  

.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claims on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, in this case such notice was actually 
provided in correspondence to the veteran dated in March 
2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, service personnel records, and VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the claims. A VA general medical examination was 
furnished in 2001 which failed to include a diagnosis of PTSD 
or diabetes mellitus.  Subsequent VA outpatient, 
hospitalization and psychiatric records, similarly fail to 
include diagnoses of PTSD and diabetes mellitus.  The Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining a complete record on appeal.  

The Board notes that in August 2006, the veteran provided 
hearing testimony, at which time he identified previous 
treatment at Wood River Hospital and from Dr. R. C. (who has 
passed away) and indicated that he wanted to attempt to 
contact these sources to obtain any available medical 
records.  The dates, locations and types of treatment 
received were not specified.  The undersigned Veterans Law 
Judge agreed to leave the record open for 60 days pending the 
submission of any additional available evidence.  However, 
subsequently, no additional evidence was received and the 
Board therefore presumes that the aforementioned evidence was 
unavailable.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a May 2005 SOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Factual Background

Service medical records (SMR's) are entirely negative for any 
complaints, treatment or diagnosis relating to a psychiatric 
disorder.  The records are similarly negative for a diagnosis 
of diabetes mellitus.  The separation examination revealed 
that clinical evaluation of all systems was normal, as was a 
psychiatric evaluation.  

VA records dated in 1999 reveal that the veteran had a normal 
EKG and sinus rhythm and did not include a diagnosis of 
diabetes.  VA records dated in 2000 show that conditions 
including obesity and hypertension were diagnosed.  In 2001, 
additional conditions including venous insufficiency and a 
sleep disorder were diagnosed.

A VA general medical examination was conducted in February 
2001.  Testing revealed that liver function and PSA was 
normal.  The examiner concluded that the veteran's medical 
problems included morbid obesity, venous stasis of the 
bilateral lower extremities, sleep disorder, essential 
hypertension and a history of blood in the stools.  

In a February 2001 rating action, nonservice-connected 
pension benefits were granted.  

The veteran was hospitalized at a VA facility at the end of 
February 2002 and beginning of March 2002, following an 
episode of uncontrolled behavior and a run in with police.  
The discharge diagnoses consisted of: psychotic disorder, not 
otherwise specified; impulse controlled disorder and anxiety 
disorder.  It was noted that his other major medical problems 
consisted of arterial hypertension, obesity and sleep apnea.  
The veteran's stressors were identified as the terminal 
disease of the veteran's father, financial difficulties, 
marital difficulties and homelessness.  

A VA record dated in February 2002 indicated that the veteran 
was on a diabetic diet, but there was no diagnosis of 
diabetes in that record, and it appears that this diet was 
recommended due to elevated cholesterol and triglyceride 
levels.  It was specifically reported that the current 
glucose level was within normal limits, with no history of 
elevated glucose. 

VA psychiatry notes show that the veteran was seen in March 
2002 at which time his complaints included drowsiness and 
headaches.  A neurological consult was recommended for 
headaches.  A March 2002 problem list included conditions 
identified as PTSD, psychosis, anxiety state, and a 
personality disorder.  Headaches and pains in the eye were 
diagnosed in April 2002, and at that time, the veteran gave a 
history of some stressors which occurred during service, 
which included a report that he was imprisoned by the North 
Vietnamese. 

In May 2002, an original claim for a psychiatric disorder, to 
include PTSD was received.  A report of contact dated in 
December 2002 indicates that the veteran's spouse had called 
the VARO in Juneau, Alaska, to see if that office had any 
additional SMRs, but it did not. 

Service connection for a mental disorder to include PTSD was 
denied in an April 2003 rating decision.  The veteran was 
advised of that determination in April 2003 and did not 
appeal it.

The veteran filed to reopen a service connection claim for 
PTSD in September 2003 and included a self-report of 
stressors which occurred in service. 

VA psychiatry records dated in 2003 fail to include a 
diagnosis of PTSD.  

In March 2004, the veteran filed an original compensation 
claim for diabetes mellitus, claimed as secondary to 
herbicide exposure.  A request for information dated in April 
2004 indicates that the veteran's file contained no records 
of exposure to herbicides.  

A June 2004 VA record showed that the veteran's medical 
diagnoses included metabolic syndrome - abdominal obesity, 
hypertriglyceridemia and hypertension.

The veteran presented testimony at a hearing held in August 
2006.  The veteran provided testimony to the effect that he 
served twice in Korea, was briefly on duty in Vietnam and was 
a POW in service.  He maintained that both PTSD and diabetes 
mellitus had been diagnosed and treated and that he had been 
exposed to chemicals and Agent Orange during service. 

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

	A.  PTSD

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim to reopen subsequent to this date, the current version 
of the law, as outlined below, is applicable in this case.

For applications filed after August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's June 2004 
decision that reopened a claim for PTSD based on the 
submission of additional evidence and denied service 
connection for PTSD on the merits.  The last "final" denial 
of the claim that took place in April 2003 when the RO  
originally denied service connection for PTSD on the merits.  
The veteran did not file a notice of disagreement (NOD) 
within a year of that decision, and it became final pursuant 
to 38 U.S.C.A. § 7105(c).  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issue was 
previously characterized, the initial question before the 
Board is whether new and material evidence has been presented 
since April 2003 that would allow the reopening of his claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When there is evidence that a chronic disease, including 
psychoses, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds the 
veteran has submitted new and material evidence to reopen his 
PTSD claim.  When the claim was denied in April 2003, one of 
the reasons given was essentially failure to present evidence 
of a stressor (or any additional evidence) following a 
request made for such evidence made in July 2002.  

Subsequently, in September 2003, the veteran provided a three 
page report explaining his military duties, locations and 
stressors, in detail which had not been previously provided.  
The Board finds this evidence to be relevant to the veteran's 
claim, as he has identified specific incidents and stressors 
in support of his PTSD.  Application of 38 C.F.R. 3.156(c) 
therefore mandates that the claim be reopened and 
reconsidered, as a verified stressor is one of the essential 
elements to a successful PTSD claim.  Accordingly, due to the 
submission of the aforementioned evidence, not previously of 
record, and pertinent to a material element of a PTSD claim, 
the veteran's claim of service connection for PTSD is 
reopened and must be considered in light of all the evidence, 
both old and new.  

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis), as was 
adjudicated by the RO in the June 2004 rating determination 
on appeal. 

In this case, the competent medical evidence of record does 
not contain a diagnosis of PTSD conforming to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  As previously stated, the veteran's service medial 
records are absent for any diagnoses of PTSD.  The veteran 
provided a stressor statement in September 2003 and various 
VA psychiatric evaluation reports dated between 2000 and 2004 
document the veteran's reported stressors and accounts of 
experiencing traumatic events in service.  However, 
consistently and without exception, VA examiners and 
competent medical personnel have failed to diagnose PTSD, 
instead diagnosing psychotic disorder, not otherwise 
specified; impulse controlled disorder and anxiety disorder.  

The Board recognizes that a March 2002 record included PTSD 
on a listing of the veteran's medical problems.  However, 
there is simply no record of a diagnosis of PTSD made 
accordance with 38 C.F.R. § 4.125 as shown in any VA records 
on file, and therefore the notation of PTSD as a problem, 
cannot support a PTSD claim.  In essence, PTSD, when listed 
as a problem, differs from PTSD when listed as a diagnosis, 
as it cannot be said that PTSD when listed as a "problem" 
only, conforms to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich, 104 F. 3d 1328.  Thus, service connection for 
PTSD must be denied on this basis alone.

Moreover, with respect to a medical nexus between current 
symptoms and an in-service stressor, no competent medical 
nexus exists.  In the absence of a current diagnosis of PTSD, 
a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 38 C.F.R. 
3.159(c)(4).  To the extent that the veteran himself is 
attempting to provide a nexus between his claimed PTSD and 
his military service, his statements are not probative of a 
nexus between the conditions and military service.  See 
Espiritu v.Derwinski, 2 Vet. App. 492 (1992); see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  
Accordingly, the Board finds that the requirement of a 
medical nexus has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that given that the first 
two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

	B.  Diabetes Mellitus

The veteran contends that service connection is warranted for 
diabetes mellitus, and maintains that this condition is due 
to Agent Orange exposure in service.  He maintains that he 
may have sustained such exposure while serving in Korea, 
while briefly in Vietnam or while undergoing chemical 
training in the US in conjunction with an officer's course.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Furthermore, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e). 

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969. Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

Notwithstanding the foregoing, regulations provide that 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The service medical records fail to document any complaints, 
treatment or diagnosis relating to diabetes.  

In hearing testimony provided in 2007, the veteran testified 
that diabetes mellitus was initially diagnosed in 1999.  He 
also testified that a VA doctor described this as a textbook 
case of Agent Orange exposure.

The Board has carefully reviewed all of the evidence on file 
which includes VA records dated from 1999 to 2004.  However, 
none of the post-service evidence to include the VA records 
contains a diagnosis of diabetes mellitus, nor has it ever 
even been listed as one of the veteran's many medical 
problems.  Essentially, the post-service evidence does not 
currently contain, nor has it ever contained, a clinical 
diagnosis of diabetes mellitus.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.   See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In this case, there is no current diagnosis 
of the claimed disability; i.e., diabetes mellitus.  
Accordingly, the appeal as to these claims is denied on this 
basis alone.

In summary, inasmuch as the veteran has no current diagnosis 
of PTSD or diabetes mellitus, the preponderance of the 
evidence is against the veteran's claims and service 
connection for those claimed conditions is not warranted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit-of-the-doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990)




ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus is 
denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


